—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court violated Penal Law § 70.25 (2) and (3) by imposing consecutive sentences upon his conviction of two counts of petit larceny (Penal Law § 155.25). Defendant, however, was *1001not charged with larcenies committed by a single act or omission, or during a single incident or transaction. Each offense was a separate crime committed at a discrete time by a distinct act (see, People v Day, 73 NY2d 208; People v Pinkard, 209 AD2d 1051; People v Levine, 188 AD2d 665, lv denied 82 NY2d 708). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J.— Petit Larceny.) Present — Denman, P. J., Lawton, Wisner, Balio and Boehm, JJ.